
	

114 S3310 IS: Environmental and Economic Benefits Restoration Act of 2016
U.S. Senate
2016-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3310
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2016
			Ms. Klobuchar (for herself and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To establish a grant program to support landscape-scale restoration and management, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Environmental and Economic Benefits Restoration Act of 2016.
		2.State and private forest landscape-scale restoration program
 (a)In generalSection 13A of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2109a) is amended to read as follows:
				
					13A.State and private forest landscape-scale restoration program
 (a)PurposeThe purpose of this section is to establish a landscape-scale restoration program to support landscape-scale restoration and management that results in measurable improvements to public benefits derived from State and private forest land, as identified in—
 (1)a State-wide assessment described in section 2A(a)(1); and (2)a long-term State-wide forest resource strategy described in section 2A(a)(2).
 (b)DefinitionsIn this section: (1)Private forest landThe term private forest land means land that—
 (A)(i)has existing tree cover; or (ii)is suitable for growing trees; and
 (B)is owned by— (i)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)); or
 (ii)any private individual or entity. (2)RegionalThe term regional means of any region of the National Association of State Foresters.
 (3)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service. (4)State ForesterThe term State Forester means a State Forester or equivalent State official.
 (c)EstablishmentThe Secretary, in consultation with State Foresters, shall establish a landscape-scale restoration program to provide financial and technical assistance for landscape-scale restoration projects on State, political subdivision, or private forest land that maintain or improve benefits from trees and forests on the land.
 (d)RequirementsThe landscape-scale restoration program established under subsection (c) shall— (1)measurably address the national private forest conservation priorities described in section 2(c);
 (2)enhance public benefits from trees and forests, as identified in—
 (A)a State-wide assessment described in section 2A(a)(1); and (B)a long-term State-wide forest resource strategy described in section 2A(a)(2); and
 (3)in accordance with the purposes described in section 2(b), have 1 or more objectives including— (A)protecting or improving water quality or quantity;
 (B)reducing wildfire risk; (C)protecting or enhancing wildlife habitat, consistent with wildlife objectives established by the applicable State fish and wildlife agency;
 (D)improving forest health, including addressing native, nonnative, and invasive pests; or (E)enhancing opportunities for new and existing markets in which the production and use of wood products strengthens local and regional economies.
 (e)MeasurementThe Secretary, in consultation with State Foresters, shall establish a measurement system, including measurement tools, that—
 (1)consistently measures the results of landscape-scale restoration projects described in subsection (c); and
 (2)is consistent with the measurement systems of other Federal programs delivered by State Foresters.
							(f)Use of amounts
 (1)AllocationOf amounts made available for the landscape-scale restoration program established under subsection (c), the Secretary shall allocate—
 (A)50 percent for the competitive process in accordance with subsection (g); and (B)50 percent proportionally to States, in consultation with State Foresters—
 (i)to maximize the achievement of the objectives described in subsection (d)(3); and (ii)to address the highest national priorities, as identified in—
 (I)State-wide assessments described in section 2A(a)(1); and (II)long-term State-wide forest resource strategies described in section 2A(a)(2).
 (2)Multiyear projectsThe Secretary may provide amounts under this section for multiyear projects. (g)Competitive process (1)In generalThe Secretary shall distribute amounts described in subsection (f)(1)(A) through a competitive process for landscape-scale restoration projects described in subsection (c) to maximize the achievement of the objectives described in subsection (d)(3).
 (2)EligibilityTo be eligible for funding through the competitive process described in paragraph (1), a State Forester, or another entity on approval of the State Forester, shall submit to the Secretary 1 or more landscape-scale restoration proposals that—
 (A)in accordance with paragraph (3), include priorities identified in— (i)State-wide assessments described in section 2A(a)(1); and
 (ii)long-term State-wide forest resource strategies described in section 2A(a)(2); (B)identify 1 or more measurable results to be achieved through the project;
 (C)to the maximum extent practicable, include activities on all land necessary to accomplish the measurable results in the applicable landscape;
 (D)to the maximum extent practicable, are developed in collaboration with other public and private sector organizations and local communities; and
 (E)derive not less than 50 percent of the funding for the project from non-Federal sources, unless the Secretary determines—
 (i)the applicant is unable to derive not less than 50 percent of the funding for the project from non-Federal sources; and
 (ii)the benefits of the project justify pursuing the project. (3)PrioritizationThe Secretary shall give priority to projects that, as determined by the Secretary, best carry out priorities identified in State-wide assessments described in section 2A(a)(1) and long-term State-wide forest resource strategies described in section 2A(a)(2), including—
 (A)involvement of public and private partnerships; (B)inclusion of cross-boundary activities on Federal, State, local, or private forest land;
 (C)involvement of areas also identified for cost-share funding by the Natural Resources Conservation Service or any other relevant Federal agency;
 (D)protection or improvement of water quality or quantity; (E)reduction of wildfire risk;
 (F)protection or enhancement of wildlife habitat, consistent with wildlife objectives established by the applicable State fish and wildlife agency;
 (G)improvement of forest health, including addressing native, nonnative, and invasive pests; (H)enhancement of opportunities for new and existing markets in which the production and use of wood products strengthens local and regional economies; and
 (I)otherwise addressing the national private forest conservation priorities described in section 2(c).
								(4)Proposal review
 (A)In generalThe Secretary shall establish a process for the review of proposals submitted under paragraph (2) that ranks each proposal based on—
 (i)the extent to which the proposal would achieve the requirements described in subsection (d); and (ii)the priorities described in paragraph (3).
 (B)Regional reviewThe Secretary may carry out the process described in subparagraph (A) at a regional level. (h)Authorization of appropriationsThere is authorized to be appropriated to the Secretary for the landscape-scale restoration program established under subsection (c) $30,000,000 for each of fiscal years 2016 through 2020, to remain available until expended..
 3.Promoting cross-boundary wildfire mitigationSection 103 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6513) is amended— (1)in subsection (d), by adding at the end the following:
				
 (3)Cross-boundary considerationsFor any fiscal year for which the amount appropriated for hazardous fuels reduction is in excess of $300,000,000, the Secretary—
 (A)is encouraged to use the excess amounts for projects that include cross-boundary consideration; and
 (B)of that excess amount, may use, through grants to State Foresters, to support hazardous fuel reduction projects on non-Federal land in accordance with subsection (e) an amount equal to the greater of—
 (i)20 percent; and (ii)$20,000,000.; and
 (2)by adding at the end the following:  (e)Cross-Boundary fuels reduction projects (1)In generalTo the maximum extent practicable, the Secretary shall use the funds described in subsection (d)(3) to support hazardous fuel reduction projects that incorporate treatments in landscapes across ownership boundaries on Federal, State, county, or tribal land, private land, and other non-Federal land, particularly in areas identified as priorities in applicable State-wide forest resource assessments or strategies under section 2A(a) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2101a(a)), as mutually agreed to by the State Forester and the Regional Forester.
 (2)Land treatmentsTo conduct and fund treatments for projects that include Federal and non-Federal land, the Secretary may—
 (A)use the authorities of the Secretary relating to cooperation and technical and financial assistance, including the good neighbor authority under—
 (i)section 8206 of the Agricultural Act of 2014 (16 U.S.C. 2113a); and
 (ii)section 331 of the Department of the Interior and Related Agencies Appropriations Act, 2001 (16 U.S.C. 1011 note; Public Law 106–291); and
 (B)allocate cross-boundary wildfire mitigation funds, in accordance with subsection (d)(3) and paragraph (1), for projects carried out pursuant to that section (16 U.S.C. 2113a).
 (3)CooperationIn carrying out this subsection, the State Forester, in consultation with the Secretary (or a designee)—
 (A)shall consult with the owners of State, county, tribal, and private land and other non-Federal land with respect to hazardous fuels reduction projects; and
 (B)shall not implement any project on non-Federal land without the consent of the owner of the non-Federal land.
 (4)Existing lawsRegardless of the individual or entity implementing a project on non-Federal land under this subsection, only the laws and regulations that apply to non-Federal land shall be applicable with respect to the project..
			
